 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      PHYTELLIGENCE, INC.,                               Case No. C18-405 RSM
 9
10                  Plaintiff,                           ORDER DENYING MOTION FOR
                                                         RECONSIDERATION AND GRANTING
11                     v.                                IN PART MOTION TO SEAL
12    WASHINGTON STATE UNIVERSITY,
13
                   Defendant.
14
            This matter comes before the Court on Plaintiff Phytelligence, Inc.’s Motion for
15
16   Reconsideration. Dkt #102. Phytelligence moves for reconsideration of the Court’s Order

17   granting summary judgment for Washington State University (“WSU”), arguing the Court
18
     engaged in manifest error and that “testimony obtained after the close of briefing demonstrates
19
     triable issues of material fact, precluding summary judgment.” Id. at 2. Defendant Washington
20
     State University has filed a Response at the request of the Court. Dkt. #112; see LCR 7(h)(3).
21
22          Phytelligence argues the following demonstrate manifest error: “(1) refusing to consider

23   extrinsic evidence for purposes of interpreting the option clause; (2) improperly weighing the
24
     extrinsic evidence, and doing so in favor of WSU, the moving party; and (3) improperly
25
     construing the text of the option clause in a manner that renders it illusory despite the parties’
26
27   intention to create a binding agreement.” Dkt. #102 at 2.

28

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING IN PART
     MOTION TO SEAL - 1
            Phytelligence points to the following new evidence as creating triable issues of material
 1
 2   fact: A) a WSU official testifying that the option clause was form language not typically

 3   included in such an agreement but included here to incentivize Phytelligence to propagate WA
 4
     38; B) testimony about WSU’s back-and-forth communications with Phytelligence from 2014–
 5
     2017 about shifting requirements to exercise the option. Dkt. #102 at 6. This new evidence
 6
 7   comes from depositions taken after the close of briefing on the underlying Motion.

 8          “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
 9   deny such motions in the absence of a showing of manifest error in the prior ruling or a
10
     showing of new facts or legal authority which could not have been brought to its attention
11
     earlier with reasonable diligence.” Id.
12
13          The Court first addresses the issue of manifest error.         The Court cited Hearst

14   Commc’ns, Inc. v. Seattle Times Co., 154 Wn.2d 493, 115 P.3d 262, 267 (2005) for the
15   proposition that extrinsic evidence may not be used to “show an intention independent of the
16
     [contract]” or to “vary, contradict[,] or modify the written word.” Dkt. #96 at 7. The Court
17
     found that Section 4 of the Agreement at issue “unambiguously requires a future contract
18
19   without detailing the terms of such a contract,” and that although Phytelligence attempts to

20   show that the parties intended to agree that the future contract referred to in Section 4 would
21
     consist of ‘standard’ or ‘uniform’ license terms, the extrinsic evidence is too vague to
22
     demonstrate the meaning or context of the word “contract.” Id. at 9. The Court found that,
23
24   even if the Court were to consider the extrinsic evidence, it would be insufficient to prove the

25   existence of agreed-upon terms. Id.
26          Phytelligence relies on Berg v. Hudesman, 115 Wn.2d 657, 801 P.2d 222 (1990).
27
     Phytelligence argues that “[i]t is manifest error to decline to consider extrinsic evidence in
28

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING IN PART
     MOTION TO SEAL - 2
     interpreting a contract,” citing Berg, then in the next paragraph acknowledges that “the Hearst
 1
 2   court held that extrinsic evidence may not be used to show an intention independent of a

 3   written instrument or to vary or contradict the written words…” Dkt. #102 at 2. It is untenable
 4
     to state that extrinsic evidence must be considered under Berg then to say in the next breath that
 5
     there are circumstances where it cannot be used. It is precisely those circumstances the Court
 6
 7   found exist here—that Phytelligence is attempting to offer extrinsic evidence to contract and

 8   expand the written words of the agreement. The agreement signed by Phytelligence states that
 9   it “will need to sign a separate contract… to exercise this option.”              Dkt #1-1 at 12.
10
     Phytelligence and WSU never signed this separate contract. Although the parties are free to
11
     disagree about what the terms of that separate contract should have been, Phytelligence’s
12
13   extrinsic evidence cannot be used to vary, contradict, or modify this language.

14          While Phytelligence correctly points out that the Court should not “adopt a contract
15   interpretation that renders part of the contract absurd or meaningless,” Kelley v. Tonda, 393
16
     P.3d 824, 832, 198 Wn. App. 303 (Wash. Ct. App. 2017), this does not prevent the Court from
17
     finding a part of the contract to be an unenforceable agreement-to-agree as a matter of law.
18
19          In any event, the Court also found the extrinsic evidence offered by Phytelligence

20   insufficient to prove the existence of agreed upon terms. This was an independent basis for
21
     granting summary judgment. Phytelligence submitted extrinsic evidence of “assurances” as to
22
     various terms, but no evidence establishing agreement between the parties sufficient to bind
23
24   WSU to the process preferred by Phytelligence. The Court thus found that Phytelligence failed

25   to make a sufficient showing as to this essential element of its case as a matter of law. To the
26   extent Phytelligence was arguing at summary judgment that the agreement was not fully
27
     integrated and that the parties subsequently contracted for additional terms, this was not in the
28

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING IN PART
     MOTION TO SEAL - 3
     pleadings, and the Court agrees with WSU that it is procedurally improper to introduce these
 1
 2   new claims in response to a summary judgment motion. See Dkt. #96 at 8.

 3          Turning to the issue of the newly introduced evidence, the Court agrees with WSU that
 4
     the deposition testimony and exhibits are cumulative, offered to support previously-made
 5
     arguments the Court rejected, and largely irrelevant to the Court’s threshold ruling on whether
 6
 7   the option clause was enforceable. More importantly, Phytelligence fails to establish that it

 8   could not have presented this evidence earlier with reasonable diligence. WSU did not file the
 9   underlying Motion for Summary Judgment until seven months after discovery began. WSU
10
     later stipulated to a two-week extension of the deadline for Phytelligence’s opposition, and
11
     agreed Phytelligence was free to “request[] additional time to file and serve opposition papers
12
13   to the Motion, or request[] relief pursuant to Fed. R. Civ. P. 56(d).” Dkt. #61 at 1.

14   Phytelligence did not request such relief. Despite this extension, Phytelligence conducted the
15   depositions relied on in the instant Motion after it responded to WSU’s Motion for Summary
16
     Judgment. Considering all of the above and the remainder of the record, the Court finds a lack
17
     of diligence on the part of Phytelligence in obtaining this discovery and including it in briefing.
18
19   The instant Motion will thus be denied.

20          The Court has reviewed the related Motion to Seal (Dkt. #104) and the Response from
21
     interested third party Proprietary Variety Management, LLC, Dkt. #118, and finds good cause
22
     for sealing the only remaining exhibit at issue.
23
24          Having reviewed the relevant briefing and the remainder of the record, the Court hereby

25   finds and ORDERS:
26          1) Plaintiff’s Motion for Reconsideration (Dkt. #43) is DENIED.
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING IN PART
     MOTION TO SEAL - 4
          2) Plaintiff’s Motion to Seal (Dkt. #104) is GRANTED with regard to “Exhibit J”
 1
 2           found at Dkt. #106-5 and DENIED as to all other exhibits. Dkt. #106 is to remain

 3           sealed with its attachments and Plaintiff is DIRECTED to refile the Declaration of
 4
             Sara L. Tolbert and all exhibits except Exhibit J on the docket in unsealed form.
 5
          3) Washington State University has waived its request for an award of damages on its
 6
 7           Counterclaim against Phytelligence. Accordingly, no damages are awarded to

 8           Washington State University on its Counterclaim, therefore this case is CLOSED and
 9           the Judgment (Dkt. # 97) stands.
10
11
          DATED this 18th day of July 2019.
12
13
14                                              A
                                                RICARDO S. MARTINEZ
15
                                                CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR RECONSIDERATION AND GRANTING IN PART
     MOTION TO SEAL - 5
